Citation Nr: 1829661	
Decision Date: 07/02/18    Archive Date: 07/24/18

DOCKET NO.  16-23 535	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation for an acquired mental health disability, to include posttraumatic stress and anxiety disorders, higher than 10 percent from June 12, 2007 to March 23, 2016 and higher than 30 percent since March 24, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Phoenix, Arizona Regional Office.  


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding increased ratings for an acquired mental health disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(c).

In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.





ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


